

Exhibit 10.1
AGREEMENT FOR SERVICES




This Agreement is made and entered into as of the 7th day of October, 2006
("Effective Date"), by and between Denise Deng (“Consultant”), and Largo Vista
Group, Ltd., a Nevada Corporation ("Client").




In consideration of the mutual covenants contained herein the parties agree as
follows:




1.
Services to be rendered by Consultant:




 
a.
Consultant has been appointed as Chief Financial Officer (CFO) of the client and
will perform her duties mainly in the People’s Republic of China. Consultant
shall be available, from time to time as required by Client to provide lawful,
professional and ethical business consultation services to Client regarding
international business operations.




 
b.
A description of position that CFO should follow and act is attached as Exhibit
A to this agreement.



2.
Compensation to Consultant:




a.  
Consultant's fees for services performed under this Agreement shall be $18,000
per year at $1,500 per month.




b.  
Consultant may, at the option of the Consultant, elect to accept common stock of
the Company in lieu of cash. The value of the shares shall be computed based on
the closing date of the 1st day of the following month when the payment is due.




c.  
Client shall reimburse the Consultant for all expenses incurred in connection
with the performance of her duties and responsibilities for Client including,
but not limited to, air travel, car rental, hotel accommodations, meals, and
other expenses directly related to the rendering of services pursuant to this
Agreement.




d.  
Consultant should issue an invoice within 5 working days after she receives the
service fees each time and deal with any tax issues independently to the proper
tax authority without any liability on Client’s side.



3.
Confidentiality and Non-Disclosure:




 
a.
Consultant has executed a separate Confidentiality Agreement, which is attached
as Exhibit B hereto and is incorporated by reference herein.




 
b.
The obligations stated in this paragraph shall survive the termination of this
agreement for a period of one year.





4.  Term and Termination:


This agreement shall continue from the effective date hereof for a term of 12
months. It may be terminated or cancelled by either party giving not less than
30 days written notice thereof.


5. Assignment:
No assignment of this agreement or of any right or obligation hereunder, shall
be made by either  party without the written consent of the other party.





 
 

--------------------------------------------------------------------------------

 


 
6.
Miscellaneous:




 
a.
Time is of the essence of each provision of this Agreement.




 
b.
Whenever consent or approval of either party is required, that party shall not
unreasonably withhold such consent or approval.




 
c.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, representatives, administrators, successors
and assigns.




 
d.
All sums payable under this Agreement shall be paid in lawful money of the
United States of America.




 
e.
This Agreement shall be construed and interpreted in accordance with the laws of
the State of Nevada.




 
f.
This Agreement contains all the agreements of the parties and cannot be amended
or modified except by a written agreement signed by a duly authorized officer of
Client and Consultant and the same shall then be effective only for the period
and on the conditions and for the specific instances and purposes specified in
such writing.




 
g.
The definitions contained in this Agreement shall be used to interpret this
Agreement.




 
h.
The captions of this Agreement shall have no effect on its interpretation.




 
i.
When required by the context of this Agreement, the singular shall include the
plural.




 
j.
All notices provided in this Agreement shall be in writing and shall be
sufficient if sent by registered United States mail or by personal service to
the address of each party as set forth below or any other address provided by
each party to the other in writing subsequent to the execution of this
Agreement.




 
k.
The unenforceability, invalidity, or illegality of any provision shall not
render any other provision of this Agreement unenforceable, invalid, or illegal.




 
l.
Neither any failure nor any delay on the part of either party hereto in
exercising any right, power, or privilege under this Agreement or at law shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.




 
m.
The parties shall execute and deliver all documents and perform all further acts
that may be reasonably necessary to effectuate the provisions of this Agreement.




 
n.
If any party to this Agreement is in default, and the non-defaulting party
commences legal action against the defaulting party, the non-defaulting party
shall be entitled to have and recover from the defaulting party reasonable
Consultant’s fees and costs of bringing the action.



IN WITNESS WHEREOF, the parties have executed this Agreement on this 7th day of
 October, 2006.


Consultant      Largo Vista Group, Ltd.
By:_/s/ Denise Deng___    By:_/s/ Albert Figueroa__
Denise Deng, CFO    Albert Figueroa, Director


page 2 of 2

 
 

--------------------------------------------------------------------------------

 

Exhibit A


CHIEF FINANCIAL OFFICER POSITION DESCRIPTION
 
(Approved by the Board on September 7, 2006)
 
The Chief Financial Officer (CFO) of Largo Vista Group, Ltd. (Largo) has the
responsibility and specific duties described below.
 


 



Appointment
The CFO will be appointed by the Board of Directors (Board) each year and will
have the competencies and skills recommended by the Chief Executive Officer
(CEO) and the Compensation and Human Resources Committee and determined by the
Board.
 


 



Responsibility
The CFO provides effective financial leadership for Largo to grow value
responsibly, in a profitable and sustainable manner. With the CEO, the CFO sets
the “tone” for Management to foster ethical and responsible decision making,
appropriate management and best-in-class corporate governance practices.
 


 

Specific Duties
The CFO will:
 
Leadership


1  Provide financial leadership to manage Largo in the best interests of its
stakeholders.

2  
With the CEO, provide leadership in setting the Mission, Vision, Principles,
Values, Strategic Plan and Annual Operating Plan of Largo, in conjunction with
the Board of Directors (Board).

3  
With the CEO, lead the growth of Largo’s global business in a profitable and
sustainable manner through resourceful people, capitalizing on superior assets
and innovation and operating in a socially responsible manner.



Corporate Social Responsibility, Ethics and Integrity



4  
Serve as Largo’s governance liaison to financial agencies.

5  
With the CEO, provide leadership to Management in support of Largo’s commitment
to Corporate Social Responsibility.

6  
Foster ethical and responsible decision making by Management.



Governance



7  
Communicate in a timely fashion with the Audit and Conduct Review Committee, the
Finance Committee and the Board on material financial and accounting matters
affecting Largo.



Disclosure



8  
With the CEO and other members of Management, as needed, ensure appropriate and
timely disclosure of material information.



Strategic Planning



9  
With the CEO, ensure the development of a Strategic Plan for Largo to maximize
shareholder value and recommend it to the Board for review and, in the Board’s
discretion, approval.

10  
With the CEO, ensure the implementation of the Strategic Plan and report to the
Board in a timely manner on deviations from the Strategic Plan or any parameters
established by the Board.



Financial and Accounting Management



11  
Establish and standardize corporate governance in connection of corporate
finance and provide general supervision and management of the day-to-day
financial and accounting affairs of Largo, consistent with decisions requiring
prior approval of the Board and the Board’s expectations of Management.

12  
With the CEO, ensure the development of an Annual Operating Plan including
business plans, operational requirements, organizational structure, staffing and
budgets that support the Strategic Plan.

13  
With the CEO, ensure the implementation of the Annual Operating Plan and direct
and monitor the activities and resources of Largo, consistent with the strategic
direction, financial limits and operating objectives approved by the Board.

14  
Ensure Largo maintains an appropriate capital structure to support its Annual
Operating Plans and Strategic Plans.

15  Ensure Largo has sufficient liquidity to implement its business plans.
16  Approve commitments within the limits of delegated approval authorities.


Risk Management



17  
With the CEO, provide the Board assurance that the proper systems are in place
to identify and manage business risks and that such risks are acceptable to
Largo and are within the guidelines established by the Finance Committee, the
Audit and Conduct Review Committee and the Board.

18  
With the CEO, ensure the accuracy, completeness, integrity and appropriate
disclosure of Largo’s financial statements and other financial information
through appropriate policies and procedures.

19  
With the CEO, establish and maintain Largo’s disclosure controls and procedures
through appropriate policies and procedures.

20  
With the CEO, establish and maintain Largo’s internal controls over financial
reporting through appropriate policies and procedures.

21  
With the CEO, ensure that Largo has complied with all regulatory requirements
for Largo’s financial information, reporting, disclosure requirements and
internal controls over financial reporting.

22  Provide required regulatory certifications regarding Largo and its
activities.

23  
Ensure appropriate financial, risk, accounting and auditing policies and
procedures of Largo are developed, maintained, approved and disclosed, as
appropriate.



Other


24  Carry out any other appropriate duties and responsibilities assigned by the
Board or the CEO.

25  
To honor the spirit and intent of applicable law as it evolves, authority to
make minor technical amendments to this Position Description is delegated to the
Secretary, who will report any amendments to the Corporate Governance and
Nominating Committee at its next meeting.

26  
Once or more annually, as the Corporate Governance and Nominating Committee
decides, this Position Description will be fully evaluated and updates
recommended to the Board for consideration.


 
 

--------------------------------------------------------------------------------

 

Exhibit B


CONFIDENTIALITY / NON-DISCLOSURE
AGREEMENT


This AGREEMENT is effective on October 7, 2006 between Largo Vista Group, Ltd.,
including any of its subsidiaries and/or joint venture partners (hereinafter
referred to as "Proponent or Party"), and Denise Deng, consultant of Proponent
(hereinafter referred to as "Recipient or Party").


In the course of the proposed and/or future business association for the mutual
benefit, it may become necessary for Proponent to make disclosures of trade
secrets and confidential information relating to the Proponent's business
operations, products, processes, programs, plans, concepts and strategies and
especially KEY PERSONAL CONTACTS. Confidential information is further and more
specifically defined as follows:


Individual persons representing themselves, their company, their employers;
agents representing individuals, companies or business entities to whom the
Proponent introduces the Recipient (or vice versa through Proponent’s paid
services) or whom the Recipient may meet in the course of attending business
meetings at the invitation of the Proponent.


In order to preserve the confidential status of such information, and protect
the Proponent from adverse effects of unauthorized use or disclosure of
confidential information, the parties hereby make the following agreement:


1.
For purposes of this Agreement "trade secrets" and "confidential information"
shall include but are not limited to all information encompassed in all customer
files, computer disks and printouts, manuals, business plans, proposals,
marketing and sales plans, financial information, costs, pricing information,
oral or written communications and all other concepts or ideas related to the
business of Proponent. "Key Contacts " shall include persons or entities
including, without limitation, individuals, financial institutions, or any other
lenders, independent agents, trusts, insurance companies, and/or subsidiaries of
the foregoing, as well as any person or entity owning and/or desiring to dispose
of, or desiring to acquire, any interest in ownership in any real or personal
property.



2.
Recipient agrees to regard and preserve as confidential all trade secrets
pertaining to Proponent's business, and will take all reasonable steps to hold
such information in confidence, and to preclude disclosure or dissemination
thereof to any third party, except as permitted or required in carrying out his
(her) obligations herein, without the prior consent of Proponent.



3.
Recipient further agrees that he (she) will not use for his (her) own benefit or
purpose, either during the term of this Agreement or thereafter, any trade
secret or confidential information or key contact connected with the business,
or development of the business of Proponent, without written permission from
Proponent.



4.
The obligation of confidentiality imposed by this Agreement shall not apply to
any information that was known to Recipient (if he or she is not a paid service
provider) prior to the Agreement; that is or becomes public knowledge through no
fault of the Recipient; that is furnished to a third party by Proponent without
restriction on the third party's right to disseminate the information; that was
independently developed by the Recipient and a part of the Recipient's files
prior to disclosure by Proponent; or if disclosure and use by the Recipient is
permitted by Proponent in writing.



5.
Recipient shall not apply for registration of any trademarks used by Proponent.
Recipient shall not use such trademarks of Proponent either on his (her) own
products or on the products of others, or in any other way use or authorize the
use of such trademarks except as permitted by Proponent in writing.



6. The Term of this agreement shall commence on the Effective Date above and
continue for one year. The obligations stated herein with survive for another
two years after the termination of this agreement.
 


This Agreement does not obligate Proponent, in any way, to deliver a commitment
of any kind to the Recipient, or commit to him (her) for the performance of any
service or the supply of any articles whatsoever; and any and all commitments
given to the Recipient by Proponent are subject to the terms and conditions of
this Agreement in addition to any terms and conditions therein set forth not
inconsistent herewith.


IN WITNESS HEREOF, the parties have executed this agreement effective the date
written above.






Proponent:       Recipient:
Largo Vista Group, Ltd.      (Name in print)




/s/ Albert Figueroa      /s/ Denise Deng
______________________     _____________________
Albert Figueroa, Director     Denise Deng, Consultant
Largo Vista Group, Ltd.     Largo Vista Group, Ltd.
 


 


 


 


 

